     Case 2:16-cv-01889-GMN-DJA Document 203 Filed 09/24/20 Page 1 of 1



 1
 2
 3                                  UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
      LAUSTEVEION JOHNSON,                                  Case No. 2:16-cv-01889-GMN-DJA
 6
                     Plaintiff,                     ORDER FOR ISSUANCE OF WRIT OF HABEAS
 7
                                                       CORPUS AD TESTIFICANDUM FOR
              v.
 8                                                      LAUSTEVEION JOHNSON, #82138
      BRIAN WILLIAMS,
 9
                       Defendant.
10
11
         The Court has scheduled a hearing,
12
13           IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Testificandum issue out of
14    this Court, directing the production of the body of LAUSTEVEION JOHNSON, #82138, before
15    United States District Judge Gloria M. Navarro at the Lloyd D. George United States Courthouse
16    in Las Vegas, Nevada, on or about Tuesday, October 13, 2020, at the hour of 9:00 a.m., for a
17    hearing and any further proceedings and from time to time and day to day thereafter, until excused
18    by the Curt.
19
             DATED: September 24, 2020.
20
                                                   _________________________________
21                                                 GLORIA M. NAVARRO
                                                   JUDGE, U.S. DISTRICT COURT
22
23
24
25
26
27
28
